Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 12/13/2019.
Claims 1-20 are pending, where claims 1, 7 and 15 are independent.
The application should be continuation application in lieu of divisional, because of no office action issued on restriction. 
This application claims the continuation/DIV benefit of the application number 14/749414 filed on 06/14/2015 incorporated herein. 

Information Disclosure Statement 
	The information disclosure statement (IDS) submitted on 12/13/2019 has been filed on the filing date of the application.  The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.

Claims 1, 7 and 15 are rejected on the ground of nonstatutory double patenting over claims 1, 9 and 13 of U.S. Patent No. 10,545,463 (U.S. Patent application 14/749414 and Publication No. 2016/0378075 A1) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the U.S. Patent No. 10,545,463 (U.S. Patent application 14/749414 and Publication No. 2016/0378075 A1) and the applications are claiming common subject matter, as follows: 

Instant Application No. 16/725959 
USPat No. 10,545,463 (U.S. Patent application 14/749414 and Publication No. 2016/0378075 A1)
Title 
Ultraviolet Sensor For Detecting Indoor/outdoor Condition
Ultraviolet Sensor For Detecting Indoor/outdoor Condition
Claim 1. A method, comprising:
sensing ultraviolet radiation over time with an ultraviolet sensor, the ultraviolet radiation being in an environment in which an electronic device is present; 

detecting an environmental condition of the electronic device based upon the generated ultraviolet index values and at least one threshold, a value of the at least one threshold being a function of a time of day; and 
controlling operation of the electronic device based upon the detected environmental condition to control the activation and deactivation of components in the electronic device.

sensing with an ultraviolet sensor ultraviolet radiation in an environment in which an electronic device is present; 
determining the ultraviolet index for the sensed ultraviolet radiation; 

controlling the operation of the electronic device based upon the detected environmental condition; and 
wherein detecting the environmental condition includes: detecting a first change in the determined ultraviolet index from a first level to a second level that is less than the first level; 
detecting a second change in the determined ultraviolet index from the second level to a third level that is greater than the second level but less than the first level; and 
determining the environmental condition in response to detecting the first and second changes in the determined ultraviolet index.



Claims 1, 7 and 15 are rejected on the ground of nonstatutory double patenting over claims 1, 9 and 13 of U.S. Patent No. 10,545,463 (U.S. Patent application 14/749414 and Publication No. 2016/0378075 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “sensing ultraviolet radiation over time with an ultraviolet sensor, the ultraviolet radiation being in an environment in which an electronic device is present” of the application is equivalent to the limitation “sensing with an ultraviolet sensor ultraviolet radiation in an environment in which an electronic device is present” of the patent) in scope and they use the similar limitations and produce the same end result of 
It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1, 9 and 13 of the patent to arrive at the claims 1, 7 and 15 of the instant application, would perform the same functions as before. 
This is an obviousness-type double patenting rejection. See MPEP § 804.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bang, et al. (USPGPub No. 2016/0062326 A1) in view of Makela, et al. (USPGPub No. 2007/0108389 A1) and Kreiner, et al. (USPGPub No. 2014/0191873 A1).
As to claim 1, Bang teaches A method, comprising: 
sensing ultraviolet radiation over time with an ultraviolet sensor, the ultraviolet radiation being in an environment in which an electronic device is present (Bang [0058] “sensor module 240 may measure a physical quantity or may detect an operation state of the electronic device 200 --- an ultra violet (UV) light sensor 240M” [0009] see Fig. 2, element 240M UV sensor continuously sensing means over the time); 
[an ultraviolet index signal having ultraviolet index values for the sensed ultraviolet radiation, each of the ultraviolet index values being based on the sensed ultraviolet radiation at a different time; detecting an environmental condition of the electronic device based upon the generated ultraviolet index values and at least one threshold, a value of the at least one threshold being a function of a time of day;] and 
controlling operation of the electronic device based upon the detected environmental condition (Bang [0058] “sensor module 240 may further include a control circuit for controlling at least one or more sensors --- electronic device may further include a processor --- configured to control the sensor module 240” and [0081] “at least one function e.g., turn-on/turn-off” see Fig. 2-4)  to control the activation and deactivation of components in the electronic device (Bang [0065] “power management module 295 manage, power of the electronic device 200” and [0072] “API 360 to allow the application 370 to efficiently use limited system resources of the electronic device” and [0075] “power manager 345 operate, with a basic input/output system (BIOS) to manage a battery or power, and provide power information for an operation of an electronic device” and [0107] “processor 430 operate in light of an attribute of a running application — control a level of a charging current through a power management integrated circuit” see Fig. 2-3 element 295, 345).

But, Bang does not explicitly teach an ultraviolet index signal having ultraviolet index values for the sensed ultraviolet radiation, each of the ultraviolet index values being based on the sensed ultraviolet radiation at a different time; detecting an environmental condition of the electronic device based upon the generated ultraviolet index values and at least one threshold, a value of the at least one threshold being a function of a time of day.

Makela discloses an ultraviolet index signal having ultraviolet index values for the sensed ultraviolet radiation, each of the ultraviolet index values being based on the sensed ultraviolet radiation at a different time (Makela [0001] “determining a level of radiation - a signal from sensors that detect light within the visible spectrum” and [0026] “sensors 48a, 48b are preferably disposed -- to ensure accurate calculation of true UV light” and [0037-47] “outputs from the sensors 48a, 48b received at the processor 28” and [0048-53] see Fig.1-3, elements 48 UV sensors provides real time UVI continuously and determine level of radiation obviously at different time);  
(Makela [0001] “determining a level of radiation - a signal from sensors that detect light within the visible spectrum” and [0026] “sensors 48a, 48b are preferably disposed -- to ensure accurate calculation of true UV light” and [0037-47] “outputs from the sensors 48a, 48b received at the processor 28” and [0048-53] “wavelength response at five exposure levels - corresponds to being indoors and - outdoors” see Fig.1-3 determine level of radiation at different position obviously as at different time including transition provides environmental condition based on the radiation level); 
Bang and Makela and Kreiner are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and they contain electronic device environmental condition and UV sensor.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities determining an ultraviolet index and environmental condition detection based on level of ultraviolet radiation, as taught by Bang, and incorporating detect ultraviolet level of radiation as UVI by a signal from UV sensors, as taught by Makela.  

As to claim 2, the combination of Bang and Makela and Kreiner disclose all the limitations of the base claims as outlined above.  
The combination further teaches The method of claim 1, wherein detecting the environmental condition of the electronic device further comprises detecting an indoor (Bang [0049] “power management module 295, a battery 296, an indicator 297” and [0065] “power management module 295 manage power of the electronic device 200” and [0072] “provide diverse functions to the application 370 through the API 360 to allow the application 370 to efficiently use limited system resources of the electronic device --- a power manager 345, a database manager 346” and [0075] see Fig. 2-3) comprises: 
deactivating GPS functionality and Bluetooth functionality of the electronic device (Bang [0028] “electronic device controls at least a portion of the performance thereof based on fluctuations” and [0030] "navigation devices, global positioning system (GPS) receivers” & [0051] and [0058] “sensor module 240 measure a physical quantity or detect an operation state of the electronic device 200 --- an ultra violet (UV) light sensor 240M” and [0081] “at least one function e.g., turn-on/turn-off of an external electronic device or a part of components or adjustment of brightness of the external electronic device 104” see Fig. 2),
Makela further teaches when the electronic device has the indoor condition (Makela [0001] “determining a level of radiation - a signal from sensors that detect light within the visible spectrum” and [0048-50] “versus wavelength response at five exposure levels  - lowermost data line corresponds to being indoors and the uppermost data line corresponds to the irradiance spectrum outdoors” see Fig.1-3, five exposure level provides indoor, outdoor and in-between based on UV levels as near door, windows etc. of home and car);
 activating GPS functionality and Bluetooth functionality of the electronic device (Bang [0028] “electronic device controls at least a portion of the performance thereof based on fluctuations” and [0051] “wireless-fidelity (Wi-Fi) module 223, a Bluetooth (BT) module 225, a global positioning system (GPS) module 227” and [0058] “sensor module 240 may measure a physical quantity or may detect an operation state of the electronic device 200 --- an ultra violet (UV) light sensor 240M” see Fig. 2) 
Makela further teaches when the electronic device has the outdoor condition (Makela [0001] “determining a level of radiation - a signal from sensors that detect light within the visible spectrum” and [0048-50] “wavelength response at five exposure levels  - lowermost data line corresponds to being indoors and the uppermost data line corresponds to the irradiance spectrum outdoors” see Fig.1-3 five exposure level provides indoor, outdoor and in-between based on UV levels as near door, windows etc. of home and car); 
activating Wi-Fi functionality of the electronic device (Bang [0028] “electronic device controls at least a portion of the performance thereof based on fluctuations” and [0051] “wireless-fidelity (Wi-Fi) module 223, a Bluetooth (BT) module 225, a global positioning system (GPS) module 227” and [0058] “sensor module 240 may measure a physical quantity or may detect an operation state of the electronic device 200 --- an ultra violet (UV) light sensor 240M” see Fig. 2) 
Makela further teaches when the electronic device has the indoor condition (Makela [0001] “determining a level of radiation - a signal from sensors that detect light within the visible spectrum” and [0048-50] “wavelength response at five exposure levels  - lowermost data line corresponds to being indoors and the uppermost data line corresponds to the irradiance spectrum outdoors” see Fig.1-3 five exposure level provides indoor, outdoor and in-between based on UV levels as near door, windows etc. of home and car); and 
deactivating Wi-Fi functionality of the electronic device (Bang [0028] “electronic device controls at least a portion of the performance thereof based on fluctuations” and [0051] “wireless-fidelity (Wi-Fi) module 223, a Bluetooth (BT) module 225, a global positioning system (GPS) module 227” and [0058] “sensor module 240 may measure a physical quantity or may detect an operation state of the electronic device 200 --- an ultra violet (UV) light sensor 240M” see Fig. 2) when the electronic device has the outdoor condition (Makela [0001] “determining a level of radiation - a signal from sensors that detect light within the visible spectrum” and [0048-53] “wavelength response at five exposure levels  - lowermost data line corresponds to being indoors and the uppermost data line corresponds to the irradiance spectrum outdoors” see Fig.1-3 five exposure level provides indoor, outdoor and in-between based on UV levels as near door, windows etc. of home and car).

As to claim 3, the combination of Bang and Makela and Kreiner disclose all the limitations of the base claims as outlined above.  
The combination further teaches The method of claim 1, wherein detecting the environmental condition of the electronic device further comprises detecting an indoor condition and an outdoor condition, and controlling the operation of the electronic device (Bang [0028] “electronic device controls at least a portion of the performance thereof based on fluctuations” and [0049] “electronic device 200 include one or more application processors (AP) 210 --- a camera module 291” and [0058] “sensor module 240 measure a physical quantity or detect an operation state of the electronic device 200 --- an ultra violet (UV) light sensor 240M” and [0107] “processor 430 adjust at least one of an operation a level of a charging current of the electronic device, screen brightness of the electronic device --- processor 430 operate in light of an attribute of a running application” see Fig. 2, element 240M UV sensor, 240K illumination sensor, 240H RGB sensor, 291 camera module for adjustment of captured image)
whether the electronic device is detected as having the indoor condition or the outdoor condition (Makela [0001] “determining a level of radiation - a signal from sensors that detect light within the visible spectrum” and [0048-53] “wavelength response at five exposure levels - lowermost data line corresponds to being indoors and the uppermost data line corresponds to the irradiance spectrum outdoors” [0037-47] see Fig.1-3 five exposure level provides indoor, outdoor based on UV levels).

As to claim 4, the combination of Bang and Makela and Kreiner disclose all the limitations of the base claims as outlined above.  
 The method of claim 3, wherein adjusting the operation of the image capture device comprises: 
automatically adjusting a white balance of the image capture device based upon whether the electronic device has the indoor or outdoor condition (Bang [0028] “electronic device controls at least a portion of the performance thereof based on fluctuations” and [0049] “electronic device 200 include one or more application processors (AP) 210 --- a display 260, a sensor module 240, a camera module 291” and [0107] “processor 430 adjust at least one of an operation a level of a charging current of the electronic device, screen brightness of the electronic device --- processor 430 operate in light of an attribute of a running application” see Fig. 2, element 240K illumination sensor, 291 camera module for white balance adjusting is one of the attribute); and 
adjusting a color balance of the image capture device based upon whether the electronic device has the indoor or outdoor condition (Bang [0028] “electronic device controls at least a portion of the performance thereof based on fluctuations” and [0049] “electronic device 200 may include one or more application processors (AP) 210 --- a camera module 291” and [0107] “processor 430 adjust at least one of an operation a level of a charging current of the electronic device, screen brightness of the electronic device --- processor 430 operate in light of an attribute of a running application” see Fig. 2, element 240K illumination sensor, 291 camera module for color balance adjusting is one of the attribute).


The combination further teaches The method of claim 1, wherein controlling the operation of the electronic device based upon the detected environmental condition controls the activation and deactivation of components in the electronic device to reduce power consumption of the electronic device (Bang [0065] “power management module 295 manage, power of the electronic device 200” and [0072] “API 360 to allow the application 370 to efficiently use limited system resources of the electronic device” and [0075] “power manager 345 operate, with a basic input/output system (BIOS) to manage a battery or power, and provide power information for an operation of an electronic device” and [0107] “processor 430 operate in light of an attribute of a running application --- control a level of a charging current through a power management integrated circuit” see Fig. 2-3 element 295, 345).

As to claim 6, the combination of Bang and Makela and Kreiner disclose all the limitations of the base claims as outlined above.  
The combination further teaches The method of claim 1, wherein a threshold of the at least one threshold is an outdoor threshold and detecting the environmental condition of the electronic device further comprises detecting either an indoor condition or an outdoor condition of the electronic device (Makela [0001] “determining a level of radiation - a signal from sensors that detect light within the visible spectrum” and [0037-47] “outputs from the sensors 48a, 48b received at the processor 28 - compare the difference signal to a threshold value stored in memory” and [0048-53] “lowermost data line corresponds to being indoors and the uppermost data line corresponds to the irradiance spectrum outdoors” see Fig.1-3, five exposure level, lowest to highest provides indoor and outdoor plurality level based on UV levels).

As to claim 7, Bang teaches A device, comprising: 
an ultraviolet light sensor (Bang [0051-67] “ultra violet (UV) light sensor 240M” [0009-11, 30-50] see Fig. 1-7); and 
processing circuitry electronically coupled to the ultraviolet light sensor (Bang [0088-95] “electronic device 400 include a sensor module 410, a surface temperature predicting module 420, a processor 430, and a memory 440 - changed or modified according to components - similar to a sensor module 240” [0051-67] “ultra violet (UV) light sensor 240M” [0009-11] [0030-50] see Fig. 1-7, element 240M UV sensor to measure surface UVI and coupled electronically to element 400 as electronic device), the processing circuitry configured to: 
receive signals indicating ultraviolet light levels detected by the ultraviolet sensor (Bang [0051-67] “ultra violet (UV) light sensor 240M” [0009-11, 30-50] see Fig. 1-7, element 240M UV sensor for receiving UVI light levels); 
Kreiner teaches operate the device in a first operating mode in response to detection of a first defined sequence in the signals; operate the device in a second operating mode in response to detection of a second defined sequence in the signals; and operate the device in a third operating mode in response to detection of a third (Kreiner [0024-34] “monitoring manager 104 to provide environmental monitoring and alerting - analyze data collected by the sensors 114 - uses environmental condition rules - specify acceptable thresholds or limits for the different environmental conditions in which the mobile device 102 operate - specify particular thresholds for environmental conditions and how the mobile device 102 is to respond when such thresholds are met or exceeded - compares data collected by the sensors 114 to corresponding environmental condition rules to determine whether any of the collected data meets or exceeds thresholds specified in the rules - implements protection processes to protect the mobile device 102 from continued exposure to adverse environmental conditions - covering changes colors in response to UV light detected by the sensors 114 - dynamically activatable to dissipate heat away from the mobile device 102 when one or more temperatures measured by the sensors 114 exceed(s) one or more threshold(s)” [abstract] [0009-14] see Fig. 1-6, plurality of thresholds includes first, second and third operating modes).

Bang and Makela and Kreiner are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and they contain electronic device environmental condition and UV sensor.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities operate the device based on the plurality of operating mode, as taught by Bang, and incorporating plurality 
As to claim 8, the combination of Bang and Makela and Kreiner disclose all the limitations of the base claims as outlined above.  
The combination further teaches The device of claim 7, further comprising: 
one or more communication subsystems, the processing circuitry electronically coupled to the one or more communication subsystems (Bang [0028] “electronic device controls at least a portion of the performance thereof based on fluctuations” and [0051] “wireless-fidelity (Wi-Fi) module 223, a Bluetooth (BT) module 225, a global positioning system (GPS) module 227” and [0058] “sensor module 240 may measure a physical quantity or may detect an operation state of the electronic device 200 --- an ultra violet (UV) light sensor 240M” see Fig. 1-7) and configured to: process information received from a communication subsystem of the one or more communication subsystems (Bang [0028] “electronic device controls at least a portion of the performance thereof based on fluctuations” and [0051] “wireless-fidelity (Wi-Fi) module 223, a Bluetooth (BT) module 225, a global positioning system (GPS) module 227” and [0058] “sensor module 240 may measure a physical quantity or may detect an operation state of the electronic device 200 --- an ultra violet (UV) light sensor 240M” see Fig. 1-7); and 
operate the device in a fourth operating mode based on content of the information and based on the signals having a value below a first threshold (Kreiner [0024-34] “monitoring manager 104 to provide environmental monitoring and alerting - implements protection processes to protect the mobile device 102 from continued exposure to adverse environmental conditions - covering changes colors in response to UV light detected by the sensors 114 - dynamically activatable to dissipate heat away from the mobile device 102 when one or more temperatures measured by the sensors 114 exceed(s) one or more threshold(s)” [abstract] [0009-14] see Fig. 1-6, plurality of thresholds includes fourth operating modes).

As to claim 9, the combination of Bang and Makela and Kreiner disclose all the limitations of the base claims as outlined above.  
The combination further teaches The device of claim 8, wherein the communication subsystem is a global positioning system (GPS) and the content of the information is GPS information received over time indicating a changing position of the device (Bang [0028] “electronic device controls at least a portion of the performance thereof based on fluctuations” and [0051] “wireless-fidelity (Wi-Fi) module 223, a Bluetooth (BT) module 225, a global positioning system (GPS) module 227” and [0058] “sensor module 240 may measure a physical quantity or may detect an operation state of the electronic device 200 --- an ultra violet (UV) light sensor 240M” see Fig. 1-7).

As to claim 10 the combination of Bang and Makela and Kreiner disclose all the limitations of the base claims as outlined above.  
The combination further teaches The device of claim 8, wherein the one or more communication subsystems include a wireless communication subsystem for (Bang [0028] “electronic device controls at least a portion of the performance thereof based on fluctuations” and [0051] “wireless-fidelity (Wi-Fi) module 223, a Bluetooth (BT) module 225, a global positioning system (GPS) module 227” and [0058] “sensor module 240 may measure a physical quantity or may detect an operation state of the electronic device 200 --- an ultra violet (UV) light sensor 240M” see Fig. 1-7), and 
the wireless communication subsystem is deactivated in the third operating mode (Kreiner [0024-34] “monitoring manager 104 to provide environmental monitoring and alerting - implements protection processes to protect the mobile device 102 from continued exposure to adverse environmental conditions - covering changes colors in response to UV light detected by the sensors 114 - dynamically activatable to dissipate heat away from the mobile device 102 when one or more temperatures measured by the sensors 114 exceed(s) one or more threshold(s)” [abstract] [0009-14] see Fig. 1-6, plurality of thresholds includes third operating modes and GPS with internet provides wireless communication system).

As to claim 11, the combination of Bang and Makela and Kreiner disclose all the limitations of the base claims as outlined above.  
The combination further teaches The device of claim 7, wherein the third defined sequence includes at least two distinct signal levels (Kreiner [0024-34] “monitoring manager 104 to provide environmental monitoring and alerting - implements protection processes to protect the mobile device 102 from continued exposure to adverse environmental conditions - covering changes colors in response to UV light detected by the sensors 114 - dynamically activatable to dissipate heat away from the mobile device 102 when one or more temperatures measured by the sensors 114 exceed(s) one or more threshold(s)” [abstract] [0009-14] see Fig. 1-6, plurality of thresholds includes at least two UV signal levels).

As to claim 12, the combination of Bang and Makela and Kreiner disclose all the limitations of the base claims as outlined above.  
The combination further teaches The device of claim 11, the processing circuitry further configured to: 
operate the device in a fourth operating mode in response to detection of a fourth defined sequence in the signals, the fourth defined sequence different from the third defined sequence and including at least two distinct signal levels (Kreiner [0024-34] “monitoring manager 104 to provide environmental monitoring and alerting - implements protection processes to protect the mobile device 102 from continued exposure to adverse environmental conditions - covering changes colors in response to UV light detected by the sensors 114 - dynamically activatable to dissipate heat away from the mobile device 102 when one or more temperatures measured by the sensors 114 exceed(s) one or more threshold(s)” [abstract] [0009-14] see Fig. 1-6, plurality of thresholds includes third and fourth operating mode obviously they are different from each other and including at least two UV signal levels).


The combination further teaches The device of claim 7, further comprising: 
one or more inertial sensors electronically coupled to the processing circuitry, wherein the processing circuitry is configured to, during operation of the device in the first operating mode, generate navigation information based on measurement signals received from the one or more inertial sensors (Bang [0028] “electronic device controls at least a portion of the performance thereof based on fluctuations” and [0051] “wireless-fidelity (Wi-Fi) module 223, a Bluetooth (BT) module 225, a global positioning system (GPS) module 227” and [0058] “sensor module 240 may measure a physical quantity or may detect an operation state of the electronic device 200 --- an ultra violet (UV) light sensor 240M” see Fig. 1-7).

As to claim 14, the combination of Bang and Makela and Kreiner disclose all the limitations of the base claims as outlined above.  
The combination further teaches The device of claim 7, wherein the processing circuitry is configured to adjust a threshold value for the signals based on a time of day (Kreiner [0024-34] “monitoring manager 104 to provide environmental monitoring and alerting - analyze data collected by the sensors 114 - uses environmental condition rules - specify acceptable thresholds or limits for the different environmental conditions in which the mobile device 102 operate - specify particular thresholds for environmental conditions and how the mobile device 102 is to respond when such thresholds are met or exceeded - compares data collected by the sensors 114 to corresponding environmental condition rules to determine whether any of the collected data meets or exceeds thresholds specified in the rules - implements protection processes to protect the mobile device 102 from continued exposure to adverse environmental conditions - covering changes colors in response to UV light detected by the sensors 114 - dynamically activatable to dissipate heat away from the mobile device 102 when one or more temperatures measured by the sensors 114 exceed(s) one or more threshold(s)” [abstract] [0009-14] see Fig. 1-6, element 114 UV sensor collect real time UVI and compare with the environmental condition rules as knowledge based rule includes plurality of thresholds obviously includes time of the day and intensity provides the threshold value adjustment based on time of day).

As to claim 15, Bang teaches An electronic device, comprising: 
an ultraviolet sensor configured to sense ultraviolet radiation in an environment in which the electronic device is present and to generate an ultraviolet index signal indicating the ultraviolet index of the sensed ultraviolet radiation (Bang [0058] “sensor module 240 may measure a physical quantity or may detect an operation state of the electronic device 200 --- an ultra violet (UV) light sensor 240M” [0009] see Fig. 2, element 240M UV sensor continuously sensing means over the time); 
a component; and processing circuitry coupled to the ultraviolet sensor and the component (Bang [0088-95] “electronic device 400 include a sensor module 410, a surface temperature predicting module 420, a processor 430, and a memory 440 - changed or modified according to components - similar to a sensor module 240” [0051-67] “ultra violet (UV) light sensor 240M” [0009-11] [0030-50] see Fig. 1-7, element 240M UV sensor to measure surface UVI and coupled electronically to element 400 as electronic device), the processing circuitry configured to: 
[detect an environmental condition of the electronic device based on values of the ultraviolet index signal over time relative to a first threshold;] and 
control an operating mode of the component based on the environmental condition detected (Bang [0058] “sensor module 240 may further include a control circuit for controlling at least one or more sensors --- electronic device may further include a processor --- configured to control the sensor module 240” and [0081] “at least one function e.g., turn-on/turn-off” see Fig. 2-4)  to control the activation and deactivation of components in the electronic device (Bang [0065] “power management module 295 manage, power of the electronic device 200” and [0072] “API 360 to allow the application 370 to efficientl yuse limited system resources of the electronic device” and [0075] “power manager 345 operate, with a basic input/output system (BIOS) to manage a battery or power, and provide power information for an operation of an electronic device” and [0107] “processor 430 operate in light of an attribute of a running application — control a level of a charging current through a power management integrated circuit” see Fig. 2-3 element 295, 345).
However, Kreiner discloses detect an environmental condition of the electronic device based on values of the ultraviolet index signal over time relative to a first threshold (Kreiner [0024-34] “monitoring manager 104 to provide environmental monitoring and alerting - analyze data collected by the sensors 114 - uses environmental condition rules - specify acceptable thresholds or limits for the different environmental conditions in which the mobile device 102 operate - specify particular thresholds for environmental conditions and how the mobile device 102 is to respond when such thresholds are met or exceeded - compares data collected by the sensors 114 to corresponding environmental condition rules to determine whether any of the collected data meets or exceeds thresholds specified in the rules - implements protection processes to protect the mobile device 102 from continued exposure to adverse environmental conditions - covering changes colors in response to UV light detected by the sensors 114 - dynamically activatable to dissipate heat away from the mobile device 102 when one or more temperatures measured by the sensors 114 exceed(s) one or more threshold(s)” [abstract] [0009-14] see Fig. 1-6, plurality of thresholds includes first, second and third operating modes); Bang and Makela and Kreiner are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and they contain electronic device environmental condition and UV sensor.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities environmental condition detection of electronic device based on values of the ultraviolet index signal, as taught by Bang, and incorporating plurality of thresholds level of ultraviolet radiation to define environmental condition, as taught by Kreiner.  


The combination further teaches The electronic device of claim 15, further comprising: real-time clock circuitry, wherein the first threshold is a time-varying threshold determined based on time-of-day information provided by the real-time clock circuitry, and the environmental condition is detected based on comparison of the ultraviolet index signal to the first threshold (Kreiner [0024-34] “monitoring manager 104 to provide environmental monitoring and alerting - analyze data collected by the sensors 114 - uses environmental condition rules - specify acceptable thresholds or limits for the different environmental conditions in which the mobile device 102 operate - specify particular thresholds for environmental conditions and how the mobile device 102 is to respond when such thresholds are met or exceeded - compares data collected by the sensors 114 to corresponding environmental condition rules to determine whether any of the collected data meets or exceeds thresholds specified in the rules - implements protection processes to protect the mobile device 102 from continued exposure to adverse environmental conditions - covering changes colors in response to UV light detected by the sensors 114 - dynamically activatable to dissipate heat away from the mobile device 102 when one or more temperatures measured by the sensors 114 exceed(s) one or more threshold(s)” [abstract] [0009-14] see Fig. 1-6, element 114 UV sensor collect real time UVI and compare with the environmental condition rules as knowledge based rule includes plurality of thresholds obviously includes time varying threshold and collected intensity).

As to claim 17, the combination of Bang and Makela and Kreiner disclose all the limitations of the base claims as outlined above.  
The combination further teaches The electronic device of claim 15, wherein the processing circuitry is configured to detect a first environmental condition based on a sequence of three or more values of the ultraviolet index signal obtained over a defined time period (Kreiner [0024-34] “monitoring manager 104 to provide environmental monitoring and alerting - analyze data collected by the sensors 114 - uses environmental condition rules - specify acceptable thresholds or limits for the different environmental conditions in which the mobile device 102 operate - specify particular thresholds for environmental conditions and how the mobile device 102 is to respond when such thresholds are met or exceeded - compares data collected by the sensors 114 to corresponding environmental condition rules to determine whether any of the collected data meets or exceeds thresholds specified in the rules - implements protection processes to protect the mobile device 102 from continued exposure to adverse environmental conditions - covering changes colors in response to UV light detected by the sensors 114 - dynamically activatable to dissipate heat away from the mobile device 102 when one or more temperatures measured by the sensors 114 exceed(s) one or more threshold(s)” [abstract] [0009-14] see Fig. 1-6, plurality of thresholds includes three or more values UVI signal based on the rule).


The combination further teaches The electronic device of claim 17, wherein the processing circuitry is configured to detect the first environmental condition as a result of a match between the sequence of three or more values and a defined pattern that includes at least two distinct levels (Kreiner [0024-34] “monitoring manager 104 to provide environmental monitoring and alerting - analyze data collected by the sensors 114 - uses environmental condition rules - specify acceptable thresholds or limits for the different environmental conditions in which the mobile device 102 operate - specify particular thresholds for environmental conditions and how the mobile device 102 is to respond when such thresholds are met or exceeded - compares data collected by the sensors 114 to corresponding environmental condition rules to determine whether any of the collected data meets or exceeds thresholds specified in the rules - implements protection processes to protect the mobile device 102 from continued exposure to adverse environmental conditions - covering changes colors in response to UV light detected by the sensors 114 - dynamically activatable to dissipate heat away from the mobile device 102 when one or more temperatures measured by the sensors 114 exceed(s) one or more threshold(s)” [abstract] [0009-14] see Fig. 1-6, plurality of thresholds includes three or more values UVI signal based on the environmental condition rules assumed as defined pattern).


The combination further teaches The electronic device of claim 17, wherein the processing circuitry is configured to detect an outdoor environmental condition and an indoor environmental condition based on values of the ultraviolet index signal relative to the first threshold (Makela [0001] “determining a level of radiation - a signal from sensors that detect light within the visible spectrum” and [0037-47] “outputs from the sensors 48a, 48b received at the processor 28 --- compare the difference signal to a threshold value stored in memory” and [0048-53] “lowermost data line corresponds to being indoors and the uppermost data line corresponds to the irradiance spectrum outdoors” see Fig.1-3, five exposure level, lowest to highest provides indoor and outdoor plurality level based on UV levels).

As to claim 20, the combination of Bang and Makela and Kreiner disclose all the limitations of the base claims as outlined above.  
The combination further teaches The electronic device of claim 15, wherein the processing circuitry is configured to detect the environmental condition of the electronic device based on values of the ultraviolet index signal relative to the first threshold and relative to a second threshold lower than the first threshold (Kreiner [0024-34] “monitoring manager 104 to provide environmental monitoring and alerting - implements protection processes to protect the mobile device 102 from continued exposure to adverse environmental conditions - covering changes colors in response to UV light detected by the sensors 114 - dynamically activatable to dissipate heat away from the mobile device 102 when one or more temperatures measured by the sensors 114 exceed(s) one or more threshold(s)” [abstract] [0009-14] see Fig. 1-6, plurality of thresholds includes first and second obviously they are different from each other).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Makela, et al. USPGPub No. 2007/0108389 A1 discloses a method to determine a level of radiation outside the visible spectrum by using a signal from sensors that detect light.
Kreiner, et al. USPGPub No. 2008/0089277 A1 discloses a method to monitor a mobile device and determining environmental condition data collected by a plurality of sensors of a mobile device comprising thresholds associated with the environmental condition data.
Hingorani, et al. (USPGPub No. 2015/0346024 A1) discloses a method of measuring ultraviolet light includes ambient light with an ultraviolet light sensor and estimating an intensity of the ultraviolet portion of the ambient light based on the measured intensity when the ambient light exceeds threshold intensity.
Appleboom, et al. USPGPub No. 2015/0102208 A1 discloses a method for using sensors to monitor electromagnetic radiations including ultraviolet (UV), visible light, and infrared (IR) radiations, to using wearable sensors for personalized monitoring of health and well-being. 
Akcasu, et al. USPGPub No. 2015/0342005 A1 discloses a method to control artificial lighting using accurate geographical location, date and time, in order to activate electrical activity only during needed periods. 
Chen, et al. USPGPub No. 2015/0253462 A1 discloses an instantaneous portable environment detection device to provide instantaneous environment detection, direct connection with associated database for efficient data integration and recording and consumption returning service.
Yuen, et al. USPGPub No. 2005/0151656 A1 discloses a weather sensing station includes air quality information and UV energy information be determined and displayed as data or indicated through graphical symbols.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119